United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-949
Issued: November 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 7, 2011 appellant filed a timely appeal from a February 2, 2011 decision of the
Office of Workers’ Compensation Programs which affirmed an OWCP decision denying his
claim for compensation. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he had more
than four hours of disability on April 29, 2010 causally related to his accepted employment
condition.
FACTUAL HISTORY
On March 10, 2003 appellant, then a 32-year-old temporary heavy mobile equipment
repairer, filed a traumatic injury claim alleging that on March 6, 2003 he slipped and fell injuring
1

5 U.S.C. §§ 8101-8193.

his back while tightening a bolt with a wrench. OWCP accepted his claim for sciatica.
Appellant stopped work on March 6, 2003 and worked intermittently thereafter.
Appellant was treated by Dr. K.L. Vandervoort, a Board-certified orthopedist, from
March 12 to June 13, 2003 for low back pain which developed after a work incident. He
diagnosed left sciatica. Dr. Vandervoort managed appellant through a conservative regimen
including anti-inflammatory medications, rest, time off work, physical therapy, epidural steroid
injections and light-duty work. Appellant was treated by Dr. R. Barry Stuman, a Board-certified
anesthesiologist, who performed lumbar epidural steroid injections on April 10 and
May 16, 2003. A March 28, 2003 magnetic resonance imaging (MRI) scan of the lumbar spine
revealed degenerative disc changes at L4-5, L5-S1 and central and right paracentral disc bulge at
L4-5 with a central disc protrusion at L5-S1 level.
On May 22, 2003 appellant was referred for vocational rehabilitation. On March 21,
2004 he returned to work as a modified mobile heavy equipment repairer, earning $713.19 per
week. In a July 7, 2004 decision, OWCP found that appellant’s actual earnings as a modified
mobile heavy equipment repairer represented his wage-earning capacity and that his earnings in
that position was equivalent to the pay rate for the position he held at the time of his injury.
Appellant was treated by Dr. Hisham Hakim, a Board-certified orthopedist, beginning
August 19, 2004, for back pain with radiculopathy. Dr. Hakim noted muscle tightness and
spasm in the paraspinous region bilaterally and tenderness in the lumbar areas at the L1 joint. He
diagnosed back pain with muscle spasm and continued appellant’s work restrictions. From
January 13 to November 24, 2009, Dr. Hakim diagnosed back pain with increasing muscle
spasm and recommended trigger point injections. On November 24, 2009 he noted appellant’s
complaints of chronic low back pain and shoulder pain. Appellant reported injuring his shoulder
on September 11, 2008 and undergoing surgery. Dr. Hakim diagnosed back pain with
radiculopathy and shoulder pain postsurgery and continued work restrictions. He noted a
functional capacity evaluation recommended full-time light-duty work. Dr. Hakim continued to
treat appellant from January 5 to March 4, 2010, for radiating low back pain. On March 4, 2010
he diagnosed chronic back pain noted that appellant was working full-time, light duty and
continued his work restrictions.
On April 29, 2010 Dr. Hakim treated appellant that date for worsening low back pain.
Appellant reported driving a street sweeper which vibrated and aggravated his symptomology.
Dr. Hakim noted objective findings of tenderness across the back in the lumbar area with muscle
tightening. He diagnosed back pain and recommended stretching exercises and use of a back
support. In an April 29, 2010 return to work slip, Dr. Hakim continued appellant’s current work
status through July 29, 2010.
On April 29, 2010 appellant submitted a Form CA-7, claiming compensation for total
disability for nine hours on April 29, 2010. In a CA-7a form time analysis, he requested nine
hours of leave without pay on April 29, 2010, for a physician’s appointment.
In a letter dated May 10, 2010, OWCP requested that appellant submit additional
information with regard to his claim for compensation on April 29, 2010. It requested that he

2

submit medical evidence establishing that he was totally disabled due to the accepted condition
for the period claimed.
Appellant submitted a July 22, 2010 return to work slip from Dr. Hakim who continued
appellant’s work restrictions.
In a July 30, 2010 decision, OWCP found that appellant was entitled to four hours of
compensation on April 29, 2010 but that he provided insufficient documentation to support
disability for the other five hours claimed. It noted that normally four hours of compensation are
allowed for medical appointment.
On August 20, 2010 appellant through his attorney requested a telephonic hearing. He
submitted an August 19, 2010 return to work slip from Dr. Hakim, which continued his work
restrictions until October 14, 2010. In a September 9, 2010 return to work slip, Dr. Hakim noted
treating appellant on that date. Also submitted was a September 9, 2010 functional capacity
evaluation which noted that appellant could work full sedentary duty. In an October 21, 2010
return to work slip, Dr. Hakim continued appellants current work status until
December 16, 2010.
In a decision dated February 2, 2011, the hearing representative affirmed OWCP’s
decision dated July 30, 2010.
LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.2 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.3 The issue of
whether a particular injury causes disability for work must be resolved by competent medical
evidence.4 To meet this burden, a claimant must submit rationalized medical opinion evidence,
based on a complete factual and medical background, supporting a causal relationship between
the alleged disabling condition and the accepted injury.5
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden

2

See Fereidoon Kharabi, 52 ECAB 291 (2001).

3

Id.

4

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

C.S., Docket No. 08-2218 (issued August 7, 2009).

3

of establishing that he or she was disabled for work as a result of the accepted employment
injury.6
OWCP’s procedure manual provides that wages lost for compensable medical
examination or treatment may be reimbursed.7 It notes that a claimant who has returned to work
following an accepted injury or illness may need to undergo examination or treatment and such
employee may be paid compensation for wage loss while obtaining medical services and for a
reasonable time spent traveling to and from the medical provider’s location.8 As a rule, no more
than four hours of compensation or continuation of pay should be allowed for routine medical
appointments. Longer periods of time may be allowed when required by the nature of the
medical procedure and/or the need to travel a substantial distance to obtain the medical care.9
ANALYSIS
OWCP accepted appellant’s claim for sciatica. Appellant filed a claim for wage-loss
compensation for nine hours of leave without pay on April 29, 2010 to attend a physician’s
appointment. The Board notes that OWCP authorized payment for four hours on April 29, 2010
but found insufficient evidence to support any greater entitlement on that date. The Board notes
that the record supports that appellant was attending a physician’s appointment for his workrelated injury on this date and was properly granted compensation for four hours on that date
consistent with OWCP procedures.10
The Board finds that the medical evidence submitted in support of the wage-loss
compensation claim for five additional hours of total disability for April 29, 2010 is insufficient
to establish that the claimed period of disability was caused or aggravated by the accepted
employment injury.
On April 29, 2010 Dr. Hakim treated appellant for worsening low back pain which
developed after driving a street sweeper which vibrated and aggravated his symptoms. He noted
objective findings of tenderness across the back in the lumbar area with muscle tightening.
Dr. Hakim diagnosed back pain and continued appellant’s restrictions. Similarly, in an April 29,
2010 return to work slip, he continued appellant’s current work status through July 29, 2010.
Although these notes indicated that appellant had a physician’s appointment on April 29, 2010,
the physician failed to provide a reasoned opinion explaining why he was disabled for nine hours
on that particular day. As noted, OWCP procedures provide for payment of compensation for
6

Sandra D. Pruitt, 57 ECAB 126 (2005).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.16
(December 1995).
8

See also Daniel Hollars, 51 ECAB 355 (2000); Jeffrey R. Davis, 35 ECAB 950 (1984).

9

See supra note 7, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8 (November 1998).

10

The Board notes that, while a July 7, 2004 wage-earning capacity determination is in place, OWCP is not
precluded from considering a limited period of disability without establishing that modification of the wage-earning
capacity determination is warranted. See Sharon C. Clement, 55 ECAB 552 (2004); K.R., Docket No. 09-415
(issued February 24, 2010).

4

wages lost for compensable medical examination or treatment for up to four hours.11 However,
Dr. Hakim did not explain why four hours was insufficient to allow for his appointment or the
reasons why appellant was otherwise totally disabled for more than four hours on April 29, 2010
due to the accepted sciatica sustained on March 6, 2003. Other reports from him do not
specifically address whether appellant was totally disabled for more than four hours on
April 29, 2010. Thus, Dr. Hakim’s reports are insufficient to establish that appellant had
additional compensable wage loss on April 29, 2010. As noted, part of appellant’s burden of
proof includes submitting rationalized medical evidence which supports a causal relationship
between the alleged disabling condition and the accepted injury.
Likewise, no other medical evidence of records addresses whether appellant had more
than four hours of disability on April 29, 2010 causally related to his accepted sciatica sustained
on March 6, 2003. Consequently, the medical evidence did not establish that the claimed period
of disability was due to appellant’s employment injury of March 6, 2003.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he had more than four hours of
disability on April 29, 2010 was causally related to the accepted employment injury.

11

See id. See also supra note 7.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 2, 2011 is affirmed.
Issued: November 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

